       Case 1:21-cv-00771-NONE-BAM Document 6 Filed 08/11/21 Page 1 of 1



1
2
3
4
5
6
7
                                   UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA

9                                                    ) Case No.: 1:21-cv-00771-NONE-BAM
     MEGAN D. ERASMUS,                               )
10                                                   ) ORDER ON STIPULATION TO CONTINUE
                Plaintiff,                           ) SCHEDULING CONFERENCE
11                                                   )
        v.                                           )
12                                                   )
     HEDIEH ARBABZADEH, M.D., INC., a
     California Professional Corporation;            ) Complaint Filed: May 13, 2021
13                                                   ) Trial Date:       N/A
                Defendants.                          )
14                                                   )
                                                     )
15                                                   )
                                                     )
16
            Having read the Stipulation to Continue Scheduling Conference and finding good cause it is
17
     hereby ordered that the Initial SCHEDULING CONFERENCE set for 08/17/2021 is continued to
18
     October 5, 2021 at 9:30 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A.
19
     McAuliffe with each party connecting remotely either via Zoom video conference or Zoom telephone
20
     number. The parties shall file a Joint Scheduling Report one week prior to the conference. The parties
21
     shall be provided with the Zoom ID and password by the Courtroom Deputy prior to the conference.
22
     The Zoom ID number and password are confidential and are not to be shared. Appropriate court attire
23
     required.
24
     IT IS SO ORDERED.
25
26      Dated:    August 11, 2021                            /s/ Barbara   A. McAuliffe          _
                                                      UNITED STATES MAGISTRATE JUDGE
27
28

                                                       -1-
     Order                                                                  1:21-cv-00771-NONE-BAM
